Matter of Jovan B. (2017 NY Slip Op 04831)





Matter of Jovan B.


2017 NY Slip Op 04831


Decided on June 14, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
BETSY BARROS
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2016-07561
 (Docket No. D-28077-12)

[*1]In the Matter of Jovan B. (Anonymous), appellant.


Michael D. Carlin, Brooklyn, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Deborah A. Brenner and Megan E.K. Montcalm of counsel), for respondent.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Jacqueline D. Williams, J.), dated July 6, 2016. The order of disposition adjudicated the appellant a juvenile delinquent and placed him in the custody of the Administration for Children's Services for 18 months, less the period spent in detention pending disposition.
ORDERED that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant's contention, the Family Court did not improvidently exercise its discretion in placing him in the custody of the Administration for Children's Services for 18 months, less the period spent in detention pending disposition (see Matter of Jalen G., 104 AD3d 853, 853). The record establishes that this disposition was the least restrictive alternative consistent with the best interests of the appellant and the needs of the community (see Family Ct Act § 352.2[2][a]), particularly in light of his failure to attend school, his running away from both his home and pre-disposition detention, his drug use, his need for drug and mental health treatment, his mother's inability to supervise him adequately, and the recommendations of the Mental Health Services psychologist and the Department of Probation (see Matter of Ryan G., 112 AD3d 712, 713; Matter of Paul T., 107 AD3d 726, 727; Matter of Jalen G., 104 AD3d at 853-854; Matter of Jesse F.J., 83 AD3d 710, 711).
The appellant's arguments that the Family Court should have dismissed the petition or substituted a person in need of supervision adjudication for the juvenile delinquency adjudication are not properly before this Court (see Family Ct Act §§ 311.4[2]; 315.2[3]; Matter of Calvin C., 113 AD3d 678, 678).
LEVENTHAL, J.P., BARROS, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court